Title: From George Washington to Alexander Spotswood, 3 October 1793
From: Washington, George
To: Spotswood, Alexander


          
            Dr Sir,
            Mount Vernon October 3d 1793
          
          Sometime before I left Philadelphia I received a letter from you respecting your Son
            John, and immediately made known (by letter) to Mr Morris your wishes concerning him;
            but having received no answer to it, I conclude, & think it may be taken for
            granted, he has not much to expect from that quarter. Indeed Mr Morris & others in
            that line, have so many applications to them of this kind and have so many friends &
            relations for whom they wish to provide that those who are strangers to them have little
            to expect. My advice therefore is, as soon as your Son shall arrive at Philadelphia, for
            him to call upon Mr Morris and know at once whether he will give him a birth in his
            Indiaman, or not, for as he has never answered my letter I cannot, again, apply to him
            on this subject.
          Since my arrival at this place your letter of the 15th of September has been presented
            to me but in reply I can only say that from the moment I embarked in
            my present walk of life, I resolved, most firmly, never to be under any Promise of an
            office; or to express any sentiment which could be construed into the most distent
            intimation of one, until the hour of nomination should arrive; and then, under a full
            view of the merits and pretensions of the different Candidates to name the person who
            seemed best qualified for the office; without suffering myself to be influenced in the
            Smallest degree by my friendship—Relationships—or local attachments of any sort or kind
            whatsoever.
          I do not doubt but that Mr Brooke is a Gentleman of merit, but as your letter is the
            first intimation I have had that the Naval Office at Hobshole is likely to become
            vacant, I have made no enquiry as yet into the pretensions to, or fitness of any one to
            supply his place—whenever this event shall happen Mr Brooke request will be considered
            with others; and wherever the preponderancy is, there my duty to the public requires me
            to fix. With my love to Mrs Spotswood and the family, in which Mrs Washington joins me,
            I remain Dr Sir your Affecte Sert
          
            Go: Washington
          
        